962 F.2d 13
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George A. HOOD, Petitioner-Appellant,v.J.D. SOUTHERLAND, Warden, Respondent-Appellee.
No. 91-35398.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 8, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
George A. Hood, a former federal prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2241 habeas corpus petition as moot.   We affirm.


3
In his petition, Hood sought release on parole on the ground that the United States Parole Commission improperly denied him parole based on false information in his presentence report.   The district court properly dismissed the petition as moot because Hood, who was paroled on September 30, 1990, had already obtained the relief he sought, release on parole.   See Picron-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991).   To the extent Hood challenged the accuracy of his presentence report in the context of the validity of his sentence, the district court properly dismissed the petition without prejudice to Hood's pending 28 U.S.C. § 2255 motion, which raises the same issue.   See Shabazz v. Carroll, 814 F.2d 1321, 1324 (9th Cir.1987) (section 2255 motion provides the exclusive remedy by which a federal prisoner may attack the legality of his conviction and sentence;  section 2241 petition is the remedy by which a federal prisoner may attack the manner of execution of his sentence);   see also Tripati v. First Nat'l Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.1987) (court may review its own records to determine whether an action duplicates another action filed by the same party).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3